Citation Nr: 1127630	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC) in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 31, 2002 for the grant of service connection for PTSD.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD for the period from December 31, 2002, to include the matter of the proper initial rating for the period prior to December 31, 2002.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the MROC in Wichita, Kansas, which implemented a May 2008 Board decision granting service connection for PTSD, assigning an initial 70 percent disability rating and an effective date of December 31, 2002.  

The Veteran's April 2009 Notice of Disagreement including the issue of a total disability rating due to individual unemployability (TDIU) as part of his disagreement with the initial rating.  The Board notes that TDIU was granted in a November 2009 rating decision effective on the date of service connection.  The Veteran did not appeal that decision.

The issue of an initial rating in excess of 70 percent for PTSD on and after December 31, 2002, to include the matter of the proper initial rating for the period prior to December 31, 2002, is addressed in the REMAND portion of the decision below and is REMANDED to the MROC.


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for psychiatric disability on January 2, 1981; that claim, and several subsequent claims for the same disorder, was thereafter denied in final rating decisions.

2.  Service connection for PTSD was granted in a May 2008 Board decision based on service department records confirming the occurrence of a recently-described stressor.

3.  The evidence shows the Veteran had symptoms of PTSD as of April 11, 1980.

CONCLUSION OF LAW

The criteria for an effective date of April 11, 1980, but no earlier, for service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.156(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

As to the claim of entitlement to an earlier effective date, that claim has been granted the maximum extent allowable under the law, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II. Earlier Effective Date for Service Connection

The Veteran contends that he is entitled to an earlier effective date based on the submission of additional service department records not acquired during the original adjudication of his claim.  For the reasons that follow, the Board concludes that an earlier effective date is warranted.  

The Veteran's first claim for benefits was received by VA on January 2, 1981.  He listed several claimed disabilities, including a nervous condition.  The claims were originally denied in a December 1981 rating decision for failure to report for an examination.  The Veteran then reported for a December 1981 VA examination.  His claims were denied again in a March 1982 rating decision.  The Veteran submitted additional evidence and the claim was denied, this time as a claim for service connection for PTSD, in a July 1982 rating decision.  The Veteran submitted additional evidence and the claim was denied again in April, May and June 1983.  

The Veteran filed a petition to reopen his claim in August 1986.  The claim was denied in an October 1986 rating decision.  The Veteran was notice of the decision and provided his procedural and appellate rights in the same month.  The Veteran did not respond within one year.  

The Veteran filed another petition to reopen his claim for PTSD in June 1990.  This petition was denied in a November 1990 rating decision.  The Veteran filed a Notice of Disagreement to that rating decision.  A March 1991 Statement of the Case was issued.  The Veteran was notified in that same month and provided notice of his appellate rights and the need to perfect an appeal.  He did not respond.  The November 1990 rating decision is final.

The Veteran filed a pension claim in January 1999.  The claim was denied in a May 1999 rating decision.  There was no reference to a service connection claim at that time.  

The Veteran filed a new petition to reopen the service connection claim for PTSD, which was received by VA on December 31, 2002, the currently assigned effective date.  The claim for service connection for PTSD was reopened and ultimately granted in a May 2008 Board decision.  

The Board concludes that the prior denials of the Veteran's claims are final.  As to the 1981, 1982, 1983 and 1986 rating decisions, the Veteran was notified of each decision and provided notice of his procedural and appellate rights in the same month that each decision was issued.  The Veteran failed to file any statements indicating that he desired appellate review with any of the rating decisions within one year of notice of the decisions.  The Board concludes that these have become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran did not file a Substantive Appeal following the March 1991 Statement of the Case, despite notice of the Statement of the Case, notice of his rights and the need to perfect the appeal.  The Board concludes that the November 1990 rating decision is final as well.  Id.  The Veteran's representative does not argue that the rating decisions denying the Veteran's previous claims for service connection are not final.  The Veteran does not allege that he did not receive notice of these decisions or that such notice was in any way defective.  The Veteran does not contest that the notice was sent to the incorrect address.  The Veteran also does not argue that he filed or attempted to file a Notice of Disagreement to any of the decisions through 1986 or filed or attempted to file a Substantive Appeal following issuance of the March 1991 Statement of the Case.  The Board concludes that the prior denials of the Veteran's psychiatric disability claim are final.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(q) (emphasis added).  

Generally, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not filed a CUE motion.  In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).  The Veteran's representative argues that the Veteran is entitled to an earlier effective date under this rule.  

The Veteran's claim was reopened by the Board in a March 2007 decision.  The Veteran's June 2004 notice of disagreement reported his PTSD stressors as the ship he was on, the USS Ranger, status as attack mode while off the coast of Kenya in 1976, and soldiers falling overboard, one of which was eaten by a shark.  The Veteran stated that he was on deck directing pilots for landing and considered himself responsible for the pilots and their injuries.  

A June 2004 deferred rating decision noted that the Veteran's primary specialty number and title indicate he was in aviation electronics, which would definitely have flight deck status.  A May 2005 U.S. Army and Joint Services Records Research Center (JSRRC) (formerly, the U.S. Armed Services Center for Unit Records Research (CURR)) request indicated that they were able to verify that a man went overboard from the USS Ranger on February 21, 1976.  The man was reported to be a prisoner who jumped from the ship; he was never recovered.  Another man was reported overboard on July 31, 1976, and he was recovered.  The USS Ranger deck logs did not mention that a person was eaten by a shark.

The Veteran's representative argues that the appropriate effective date of service connection should be the date VA received the Veteran's original claim for service connection (which he believes is December 30, 1980, the date the Veteran signed the original claim seeking service connection.)  The Board notes that the Veteran's original claim was received on January 2, 1981, and that it is the date the claim is received which controls, and not the date the Veteran purportedly signed a claim. 

The Veteran's initial claim was not for PTSD.  The Board notes that the Veteran filed a variety of statements, all pursuing a psychiatric disability claim, in 1981, 1982, and 1983.  The Veteran switched between nervous condition and PTSD in his statements.  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Read liberally, the Board concludes that January 2, 1981 claim was for PTSD.  

In this case, the stressor on which service connection was based, namely witnessing someone go overboard on his ship, was not described by the Veteran until recently, and certainly was not listed as a stressor during the prior adjudications of the claim.  Rather, his previously described stressors revolved around events such as being urinated upon.  It would appear at first that 38 C.F.R. § 3.156(c)(2) restricts VA from assigning an earlier effective date based on the addition to the record of the type of service records involved in this case.  That regulation provides that the earlier section (authorizing reconsideration of a claim based on the addition of relevant service department records) does not apply to records that VA could not have obtained when it previously decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain records from the appropriate service department source.  In this case, as VA is not clairvoyant, it would appear that the Veteran's silence in the past concerning the ultimately corroborated stressor constituted a failure to provide the referenced sufficient information.

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), however, the United States Court of Appeals for Veterans Claims (Court) applied an interesting interpretation of the regulation.  In that case, the stressor ultimately corroborated was also not one described by the veteran during the prior adjudications.  The Court held that the relevant point was that the information ultimately used to verify the stressor in that case was always part of the claims file, and thus VA's failure to verify the stressor was somehow the result of an administrative error in locating the veteran's unit records.  The Board finds that the Court's reasoning is applicable to the case at hand.  VA was aware during the prior adjudications of the name of the Veteran's ship and his dates of service.  Despite the Veteran's silence as to the stressor at issue in prior decisions, the service department records did exist, and would have shown that the events at issue happened.  Consequently, the Board finds that the original decision must be reconsidered, and that the date of claim at issue in this case is the original claim filed on January 2, 1981.

Thus, the Board finds that the earliest date of claim is January 2, 1981.  The Board points out that the Veteran did not file an even earlier claim for service connection, and this is not in dispute.  Moreover, the January 1981 claim was filed several years after the Veteran's discharge from service.

Determination of the date of claim in this case is not the end of the inquiry.  The effective date is the date of claim or date entitlement arose, whichever is later. 
With respect to the phrase "the date entitlement arose," the regulation has not defined that term.  However, the date evidence is submitted or received is irrelevant when considering the effective date of an award.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The CAVC has stressed what that phrase does not mean:

As noted above, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  Thus, when an original claim for benefits is pending, as the Board found here, the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question.

McGrath.  The phrase "date entitlement arose", as used in VA regulations, does not appear in the statute.  Conversely, the phrase "...pursuant to any Act or administrative issue," appears in the statute, but does not appear in the regulation.  The Board infers from these facts that the phrase "date entitlement arose" as used in 38 C.F.R. § 3.400 must refer to § 5110 (g) "...pursuant to any Act or administrative issue,".  Similarly, 38 C.F.R. § 3.114(a) indicates that the effective date of an award pursuant to a liberalizing law change are effective on the date of the act or administrative issue, with retroactive payments available up to one year prior to the liberalizing law or VA issue if the claimant meet all eligibility criteria for the benefit on the effective date of the liberalizing change.  There is no mention of the date on which evidence is submitted.  Thus, the Board need not consider the date that a physician offered a favorable diagnosis or medical nexus opinion to be the date that entitlement arose.  In this case, the "date entitlement arose" refers to the date of enactment of current 38 U.S.C.A. § 1110, which authorizes compensation for any service- connected disability.

Two exceptions exist for an effective date prior to the date of claim.  First, the date of service connection may be assigned as of the date of separation from service, if the date the claim was received was within one year of separation.  The Veteran separated in October 1977 and the claim was received in January 1981.  The first exception is not available.  Second, an effective date for service connection prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or liberalizing VA issue.  38 C.F.R. § 3.114(a)(3) (2010).  PTSD was added to the rating schedule as a disability for which service connection was available on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  VA's General Counsel has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  See VAOPGCPREC 26- 97.  Thus, any claim for service connection for PTSD received within one year of April 11, 1980, would receive the earlier date of service connection if entitlement arose prior to April 11, 1980.  

A letter from a private physician dated in October 1979, received by VA in 1983, showed that the veteran had been unable to urinate in public following an incident in service when he was urinated on.  The doctor opined that the veteran's symptoms were more psychological than functional and felt a psychiatrist would be of more assistance.

In January 1981, the RO received the Veteran's original claim for service connection for a nervous condition.  A December 1981 VA psychiatric evaluation revealed diagnoses of a personality disorder and an anxiety reaction, which was noted as secondary to all of the problems detailed in the report.  The examiner quoted from a letter from a VA treatment provider dated in February 1981.  In sum, the letter stated that the Veteran had received treatment at a VA outpatient center since December 1980 for an emotional disorder.  It was noted that the Veteran had psychiatric problems since service, including difficulty urinating in public restrooms.  A VA social and industrial survey dated in January 1982, which was ordered by the December 1980 examiner, summarized that the Veteran apparently had poor adjustment all his life, which persisted while he was in the military.  The Veteran reported that he was urinated on during service and has constant dreams related to this and is unable to urinate in public restrooms.  The Veteran contended that he was beaten up by Marines.  It was noted that he was currently receiving outpatient treatment at a VAMC.

A December 1980 VA treatment record indicated that the Veteran had a five year history of an inability to urinate in public restrooms.  The Veteran contended that a roommate urinated on him during service, which led to several fights and feelings of increased tension and anxiety.

VA treatment records dated from October 1980 to March 1982 show that the Veteran continued to have dreams of traumatic events that occurred during service.  The Veteran again reported being attacked by Marines while in the ship brig and dreams related to planes crashing on the flight deck.  The Veteran also reported fracturing his jaw in 1974 or 1975 following an incident when he was urinated on.  VA treatment records dated in December 1981 to November 1982 which noted that the Veteran reported being attacked by 13 Marine guards while in the ship brig, which he said was the most threatening experience of his life.  The Veteran reported flashbacks, dreams, and guilt related to planes crashing on the flight deck.  The veteran contended that it was his job during service to bring the planes in safely.  Specifically, an April 1982 VA treatment entry noted that the Veteran continued to have significant symptoms related to an apparent earlier diagnosis of PTSD.  This entry was signed by the same physician that the VA examiner quoted on the December 1981 VA psychiatric evaluation, who had treated the Veteran since December 1980.

He had begun seeking treatment in October 1979, prior to the date of the liberalizing law change.  Thus, the Board concludes that the criteria for eligibility were met as of April 11, 1980.  See 38 C.F.R. § 3.114(a).  

In sum, the Board finds that the date of claim of the instant award is January 2, 1981.  The Board finds further that the Veteran met all eligibility criteria as of April 11, 1980, the effective date of a liberalizing law change made to allow service connection for PTSD.  In light of the above discussion, the Board concludes that an earlier effective date of April 11, 1980 is warranted for service connection for PTSD under VA regulations governing effective dates for awards based on a reopened claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).  The Board points out that the effective date based on a liberalizing law or VA issue may not precede the date of that liberalizing law or VA issue.  In reaching this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date of April 11, 1980 for the award of service connection for PTSD is granted.


REMAND

The Board must remand the issue of the initial rating for PTSD.

The Board has granted an earlier effective date of service connection for PTSD of April 11, 1980, as discussed above.  The Veteran contests his initial rating for PTSD.  The RO did not consider the appropriateness of a rating prior to December 31, 2002, as it denied an effective date prior to that date.  Thus, if the Board considered the initial rating prior to December 31, 2002, that consideration would be in the first instance.  The Board points out that VA is not obligated to assign the current rating to any period prior to December 2002; rather, VA must assign ratings in accordance with the evidence.

Where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby.  See Bernard v Brown, 4 Vet. App. 384 (1993).  To avoid such prejudice, the Board remands for initial RO consideration of the initial rating for PTSD from April 11, 1980 to December 31, 2002.  




Accordingly, the case is REMANDED for the following action:

The MROC should readjudicate the matter of the proper initial rating to be assigned for the service-connected PTSD, to include the period prior to December 31, 2002.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


